Title: Answers to Franklin’s “Hints,” [before 4 February 1775]
From: Dartmouth, William Legge, Earl of
To: Franklin, Benjamin


Barclay and Fothergill, after their long conference with Franklin on December 6, carried copies of his “Hints” to Lord Hyde and Lord Dartmouth respectively. For almost two months no word came from Whitehall, and the rejection of Chatham’s conciliatory plan by the House of Lords on February 1 persuaded Franklin that he would hear no more of negotiation. He was mistaken. On the 3rd the two Quakers met with Hyde and Dartmouth, in all likelihood to receive the Secretary’s answers, and the next day communicated them to Franklin. They gave no cause for optimism. The ministry would not make any concession, the answers twice emphasized, that implied a limit on Parliamentary power. Not only would the right of internal legislation in the colonies be retained, but also the amendment of the Massachusetts charter would have to remain as “a standing Example” of that power.
Here was the heart of the matter. Although the suggestion of altering colonial constitutions by statute, raised from time to time throughout the century, had with one minor exception not been implemented before the Massachusetts Government Act, the right to alter was in British eyes an integral part of Parliament’s supremacy. In Franklin’s eyes the right did not exist. He had long contended that every colonial charter was a compact between the crown and the people of the colony, and hence was alterable only with the consent of both parties; Parliament had no jurisdiction. To insist that it had, he told his friends at their meeting on February 4, was to call into question the colonists’ every privilege and leave them “secure in nothing.” If the government held to its position, no agreement was possible.
When did Dartmouth and his advisers formulate that position in their replies? At some time between mid-December, when Franklin’s “Hints” reached them, and February 4, when he first saw their answers. We print them under the latter date, not merely because we have no better one but also because the situation by the 4th suggests that they were completed only a few days before. The government was still exploring the possibilities of conciliation, as witness North’s resolution of February 20. Dartmouth had no reason, once his office finished its leisurely response, to delay forwarding it to Franklin.
 
[Before February 4, 1775.]
1.  The first Article was approv’d.
  2.  The Second agreed to, so far as related to the Repeal of the Tea-Act. But Repayment of the Duties that had been collected, was refused.
  3.  The third not approved, as it imply’d a Deficiency of Power in the Parliament that made those Acts.
  4.  The fourth approved.
  5.  The fifth agreed to, but with a Reserve that no Change prejudicial to Britain was to be expected.

  6.  The Sixth agreed to, so far as related to the Appropriation of the Duties: but the Appointment of the Officers and their Salaries to remain as at present.
  7.  The seventh relating to Aids in Time of Peace agreed to.
  8.  The eighth relating to the Troops, was inadmissible.
  9.  The ninth would be agreed to, with this Difference, that no Proportion should be observ’d with regard to preceding Taxes, but each Colony should give at pleasure.
  10.  The tenth agreed to, as to the Restitution of Castle William; but the Restriction on the Crown in building Fortresses refused.
  11.  The eleventh refus’d absolutely, except as to the Boston Port Bill, which would be repeal’d; and the Quebec Act might be so far amended, as to reduce that Province to its ancient Limits. The other Massachuset Acts, being real Amendments of their Constitution, must for that reason be continu’d, as well as to be a standing Example of the Power of Parliament.
  12.  The twelfth agreed to, that the Judges should be appointed during good Behaviour, on the Assemblies providing permanent Salaries, such as the Crown should approve of.
  13.  The thirteenth Agreed to, provided the Assemblies make Provision as in the preceding Article.
  15.  The fifteenth, agreed to.

  16.  The sixteenth agreed to, supposing the Duties paid to the Colony Treasuries.
  17.  The seventeenth inadmissible.
